Citation Nr: 1700775	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  13-23 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971, including in the Republic of Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  That decision denied entitlement to service connection for bilateral hearing loss and tinnitus.


FINDING OF FACT

Current bilateral hearing loss and tinnitus had their onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 1112(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112(a), 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system (e.g., sensorineural hearing loss and tinnitus) when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309; see also VAOPGCPREC. 2-03 at paras. 2-3 (May 22, 2003) (collecting medical treatises and manuals describing tinnitus as a nervous system disorder).  The Court has held that tinnitus as an organic disease of the nervous system is recognized as a chronic disease under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

When chronic diseases are at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  Cf. Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013). 

The record shows that the Veteran clearly suffers from current bilateral hearing loss and tinnitus.  Bilateral sensorineural hearing loss and tinnitus were diagnosed during the December 2011 VA examination and audiometric testing at that time showed hearing loss as defined by VA.  38 C.F.R. § 3.385 (2016).  The Veteran is competent to report current tinnitus.  Charles v. Principi, 16 Vet App 370 (2002).  Thus, the first element of service connection has been established.

The Veteran has reported noise exposure in service to include being around engines and aircraft without adequate hearing protection.  The Veteran's DD 214 reveals that his military occupational specialty (MOS) was a mechanic and he served in the Republic of Vietnam.  The Veteran's sister stated that the Veteran's hearing deteriorated while serving in Vietnam, which was evidenced by her difficulty communicating with him. Specifically, she noted she would have to repeat words and get closer to him in order for him to hear her after he returned from Vietnam.  

The Veteran is competent to report the event that occurred during service. Layno v. Brown, 6 Vet. App. 465, 469 (1994). With respect to in-service incurrence, the Veteran has provided competent and credible lay evidence of in-service noise exposure as a result of being a mechanic. The Board finds that the description of his in-service noise exposure is consistent with the types and circumstances of the Veteran's military service. 38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service). The Veteran has reported that his hearing loss and tinnitus began during service and has been constant ever since that time. As such, the Board finds that the Veteran's assertions regarding his in-service noise exposure and the onset, nature, and progression of his hearing loss and tinnitus are considered competent and credible lay evidence of such exposure. Therefore, the second element of service connection has been established.

At his July 1969 enlistment examination, the Veteran was found to normal ears and hearing.  The Veteran was provided with a hearing test.  The July 1969 entrance audiogram results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
-5
-
-5
LEFT
-5
5
-5
-
15

There was no separation examination, nor are there any audiograms following the entrance examination, included in the claims file. 

Shortly after separation, in the mid 1970s, the Veteran was afforded another hearing test by his employer, Harriman Paperboard.  The Veteran's spouse stated that the hearing test showed he had hearing loss.  The company employee who conducted such hearing confirmed that the Veteran underwent hearing testing, but she could not recall the results.

Unfortunately, the company went bankrupt and the records showing the results are not available.  

The Veteran was afforded a VA examination in December 2011 in which he was diagnosed with bilateral sensorineural hearing loss and tinnitus.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
55
55
85
LEFT
40
40
50
60
80

Speech audiometry revealed speech recognition ability of 70 percent in the right ear and of 70 percent in the left ear.

The examiner determined that the Veteran's bilateral ear hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The examiner reasoned that the July 1969 entrance examination showed hearing sensitivity within normal limits for all frequencies and there was no audiometrics completed at the time of discharge.  Also, the examiner considered that the Veteran reported onset 15-20 years prior to the examination and that the Veteran was discharged longer than 20 years prior, in 1971.  The examiner also noted that the Veteran had been a mechanic all his life.  The examiner reported that the Veteran gave no indication of a specific incident to cause hearing loss.

The examiner opined that the Veteran's tinnitus was less likely than not a result of military noise exposure.  The examiner noted there was no evidence of tinnitus in the service medical records.  Again, the examiner considered that the Veteran reported onset 15-20 years prior to the examination and that the Veteran was discharged longer than 20 years prior, in 1971.  The examiner reported that the Veteran gave no indication of a specific incident to cause tinnitus.  

While the December 2011 VA examiner did provide a negative opinion concerning the contended causal relationship between bilateral hearing loss, tinnitus, and active service; the Veteran has disputed the examiner's report of his history.  The Veteran stated in his substantive appeal, that hearing loss and tinnitus were present more than 20 years before the 2011 examination.  The examiner did not consider the Veteran's prior reports of the in-service onset and development of his symptoms.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner also relied on the absence of a hearing examination at service separation, but the absence of such an examination could not serve to show that hearing loss was absent.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  

The Veteran and his family have reported noticing hearing loss and tinnitus beginning in service and continuing since.  Based on his reports, a continuity of symptomatology of chronic bilateral hearing loss and tinnitus has been established sufficient to satisfy the remaining elements of service connection.  Additionally, no medical reason has been offered to reject the Veteran's credible lay reports concerning continuity of symptomatology.  

In summary, after resolving any reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. 38 U.S.C.A. § 5107 (b).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


